
	

113 HRES 586 IH: Supporting the goals and ideals of National Asian and Pacific Islander HIV/AIDS Awareness Day.
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 586
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2014
			Ms. Bordallo (for herself, Ms. Chu, Mr. Faleomavaega, Mr. Grijalva, Mr. Honda, Ms. Lee of California, Mr. Lowenthal, Mr. Pierluisi, Mr. Peters of California, Mr. Rangel, Mr. Schiff, Mr. Smith of Washington, Ms. Speier, Mr. Takano, Ms. Linda T. Sánchez of California, Ms. Moore, and Ms. Roybal-Allard) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National Asian and Pacific Islander HIV/AIDS Awareness Day.
	
	
		Whereas Asian Americans, Native Hawaiians, and Pacific Islanders are the largest growing group in
			 the United States and constitute diverse communities including over 50
			 different ethnic sub-groups speaking over 100 languages and dialects;
		Whereas from 2010 to 2011 the number of Asian Americans, Native Hawaiians, and Pacific Islanders
			 who have been diagnosed with HIV has increased at least 20 percent;
		Whereas Asian Americans, Native Hawaiians, and Pacific Islanders have the highest percentage of
			 individuals who have never been tested for HIV;
		Whereas in 2012, 7 in 10 Asian American, Native Hawaiian, and Pacific Islander adults have never
			 been tested for HIV;
		Whereas the Centers for Disease Control and Prevention (CDC) estimates that in 2011, 1 in 4 Asian
			 Americans, Native Hawaiians, and Pacific Islanders living with HIV/AIDS
			 are unaware they are infected with HIV;
		Whereas the proportion of Native Hawaiians and Pacific Islanders with late HIV diagnoses (AIDS
			 diagnoses within one year of HIV diagnosis) in 2010 was the highest of all
			 races and ethnicities in the United States and dependent areas, 45 percent
			 of Native Hawaiians and Pacific Islanders developed AIDS within 12 months
			 after a diagnosis of HIV infection, compared with 38 percent of American
			 Indians/Alaska Natives diagnosed with HIV, 36 percent of
			 Hispanics/Latinos, 35 percent of Asians, 32 percent of Whites, and 31
			 percent of Blacks/African-Americans;
		Whereas the CDC estimates that over 9,672 AIDS cases have been diagnosed among Asian Americans,
			 Native Hawaiians, and Pacific Islanders through 2011;
		Whereas significant barriers remain for accessing culturally and linguistically competent services,
			 especially HIV testing;
		Whereas HIV/AIDS stigma and discrimination continues to be a growing problem in all communities,
			 including the Asian American, Native Hawaiian, and Pacific Islander
			 community;
		Whereas HIV/AIDS stigma and discrimination increases risk-taking behavior and prevents people from
			 accessing the HIV/AIDS services and support they need;
		Whereas the National HIV/AIDS Strategy released in July 2010 established the three primary goals of
			 reducing HIV incidence, increasing access to care, and optimizing health
			 outcomes and reducing HIV-related health disparities, including specific
			 strategies focused on Asian American, Native Hawaiian, and Pacific
			 Islander populations, such as targeted and disaggregated surveillance and
			 stigma prevention efforts and interventions targeted to the men who have
			 sex with men community;
		Whereas the development of the Minority AIDS Initiative in 1998 to coordinate funding, capacity
			 building, and prevention, care, and treatment services within
			 African-American, Hispanic, Asian American, Pacific Islander, and Native
			 American communities has assisted with the development of leadership in
			 minority community-based organizations, provided culturally and
			 linguistically competent HIV/AIDS prevention, care, and treatment
			 services, developed community capacity and infrastructure, promoted
			 technical assistance and resources, and raised awareness among Asian
			 American, Native Hawaiian, and Pacific Islander communities; and
		Whereas, on May 19, 2014, community members from all ethnic groups will come together in
			 recognition
			 of the ninth annual National Asian and Pacific Islander HIV/AIDS Awareness
			 Day: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the observance of National Asian American and Pacific Islander HIV/AIDS Awareness Day in
			 order to honor the memory of the 3,488 Asian Americans, Native Hawaiians,
			 and Pacific Islanders with AIDS in the United States who have died, as
			 well as the estimated 10,583 Asian Americans and Pacific Islanders who are
			 still living with HIV/AIDS;
			(2)recognizes the importance of culturally and linguistically competent services as a core element in
			 reducing HIV/AIDS rates in Asian American, Native Hawaiian, and Pacific
			 Islander communities;
			(3)recognizes the importance of addressing the gaps in research and data in order to fully understand
			 the HIV/AIDS epidemic in Asian American, Native Hawaiian, and Pacific
			 Islander communities; and
			(4)recognizes the people across the United States infected and affected by HIV/AIDS who are
			 commemorating this day with community-wide activities and who work to
			 reduce the impact of HIV/AIDS on Asian American, Native Hawaiian, and
			 Pacific Islander communities across the United States and the United
			 States affiliated Pacific Island jurisdictions.
			
